NUMBER 13-22-00240-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                             IN THE INTEREST OF G.S., A CHILD


                  On appeal from the County Court at Law No. 5
                           of Nueces County, Texas.


                              MEMORANDUM OPINION

                  Before Justices Longoria, Hinojosa, and Silva
                   Memorandum Opinion by Justice Hinojosa

        Appellant E.S. appeals the trial court’s order terminating her parental rights to her

son G.S. 1 In one issue, E.S. argues that the trial court was without jurisdiction to render

an order of termination because it did not properly extend the deadline for commencing

a trial on the merits before the automatic statutory dismissal date. See TEX. FAM. CODE



       1 We refer to the parties and children by their initials in accordance with the rules of appellate

procedure. See TEX. R. APP. P. 9.8(b)(2).
ANN. § 263.401. We affirm.

                                        I.      BACKGROUND

       On April 17, 2020, appellee, the Texas Department of Family and Protective

Services (the Department), filed an original petition requesting to terminate the parental

rights of E.S. and unknown father to the child G.S. and seeking to be named G.S.’s sole

managing conservator. On June 5, 2020, the trial court awarded temporary managing

conservatorship of G.S. to the Department. Pursuant to § 263.401 of the family code, the

deadline to commence a trial on the merits or dismiss the case was June 7, 2021, unless

properly extended by the trial court. See id. At a review hearing on April 15, 2021, the trial

court orally granted the Department’s request for a “401” extension. A proposed order

was submitted by the Department on May 5, 2021, which the trial court signed on June

14, 2021, seven days after the dismissal date. The order contained the following findings:

       Pursuant to § 263.401(b), Texas Family Code, the Court finds that
       extraordinary circumstances necessitate the subject child, remaining in the
       temporary managing conservatorship of the Department and that continuing
       the appointment of the Department as temporary managing conservator is
       in the best interest of the subject child, an extension of not more than 180
       days should be granted due to extraordinary circumstances, the case
       should be retained on the Court’s docket and a new dismissal date should
       be scheduled and the suit should be set for final hearing on a date that will
       allow the court to render a final order before that dismissal date.

Pursuant to the order, the new dismissal date was set at December 4, 2021. 2 A bench

trial commenced on November 10, 2021, and, following multiple recesses, the trial

concluded on May 19, 2022. At the trial’s conclusion, the trial court terminated the parental

rights of E.S. and the unknown father and awarded permanent managing conservatorship


       2   Because December 4, 2021, fell on a Saturday, the actual dismissal date was December 6, 2021.
                                                   2
of G.S. to intervenors R.R. and Y.R. This appeal followed.

                                    II.     DISCUSSION

A.     Standard of Review & Applicable Law

       Whether a trial court has jurisdiction to render an order is a question of law that we

review de novo. Gauci v. Gauci, 471 S.W.3d 899, 901 (Tex. App.—Houston [1st Dist.]

2015, no pet.). A judgment is void when the court rendering judgment lacked jurisdiction

over the parties or subject matter, had no jurisdiction to enter the particular judgment, or

had no capacity to act. In re D.S., 602 S.W.3d 504, 512 (Tex. 2020). Jurisdiction is

fundamental and may be raised at any time, including on appeal. Tullos v. Eaton Corp.,

695 S.W.2d 568, 568 (Tex. 1985) (per curiam). “Statutory construction is a question of

law we review de novo.” In re D.S., 602 S.W.3d at 514. “Our objective is to ascertain and

give effect to the Legislature’s intent[.]” Id. “[W]e assume the Legislature chose statutory

language with care, included each chosen word for a purpose, and purposefully omitted

all other words.” Id.

       “The Texas Legislature enacted Texas Family Code [§] 263.401 to encourage

prompt resolution of suits in which the [Department] requests termination of the parent-

child relationship or requests that the Department be named conservator of a child.” In re

G.X.H., 627 S.W.3d 288, 292 (Tex. 2021). According to the statute,

       Unless the court has commenced the trial on the merits or granted an
       extension under Subsection (b) or (b-1), on the first Monday after the first
       anniversary of the date the court rendered a temporary order appointing the
       department as temporary managing conservator, the court’s jurisdiction
       over the suit affecting the parent-child relationship filed by the department
       that requests termination of the parent-child relationship or requests that the
       department be named conservator of the child is terminated and the suit is
       automatically dismissed without a court order.

                                             3
TEX. FAM. CODE ANN. § 263.401(a). Pursuant to subsection (b), “trial courts may extend

that one-year deadline, or ‘dismissal date’ in the parlance of the statute.” In re G.X.H.,

627 S.W.3d at 292. To do so, the trial court must find “that extraordinary circumstances

necessitate the child remaining in the temporary managing conservatorship of the

department and that continuing the appointment of the department as temporary

managing conservator is in the best interest of the child.” TEX. FAM. CODE ANN.

§ 263.401(b). The trial court is required “to make these findings as a prerequisite to

granting an extension.” In re G.X.H., 627 S.W.3d at 299. “If the court makes those

findings, the court may retain the suit on the court’s docket for [an additional] 180 days.”

TEX. FAM. CODE ANN. § 263.401(b). “But if the trial court neither commences trial by the

dismissal date nor extends it in accordance with [§] 263.401(b), the statute dictates a dire

consequence: the trial court’s jurisdiction over the suit ‘is terminated and the suit is

automatically dismissed.’” In re G.X.H., 627 S.W.3d at 292 (quoting TEX. FAM. CODE ANN.

§ 263.401(a)).

       Complaints regarding the trial court’s compliance with the other requirements in

subsection (b) are not jurisdictional and must be preserved for appellate review. Id. at

301. These waivable complaints include the requirements that the trial court render an

order that:

       (1) schedules the new date on which the suit will be automatically
           dismissed if the trial on the merits has not commenced, which date must
           be not later than the 180th day after the time described by Subsection
           (a);

       (2) makes further temporary orders for the safety and welfare of the child
           as necessary to avoid further delay in resolving the suit; and

                                             4
       (3) sets the trial on the merits on a date not later than the date specified
           under Subdivision (1).

TEX. FAM. CODE ANN. § 263.401(b).

B.     Analysis

       For the first time on appeal, E.S. argues that the trial court lost jurisdiction on the

statutory dismissal date because it did not timely sign an order extending the deadline

and did not make the findings required by subsection (b) of the statute until after the

deadline passed. Therefore, E.S. maintains that the trial court’s subsequent termination

order is void. The Department responds that the trial court retained jurisdiction by orally

granting an extension of the statutory deadline before its expiration, that the statutorily

required findings can be implied from the record, and that any other complaints regarding

the trial court’s compliance with subsection (b) are unpreserved.

       In In the Interest of G.X.H., the Texas Supreme Court concluded that § 263.401 of

the family code did not require that the trial court grant an extension in a written order, but

that it could be done “through a docket-sheet notation or otherwise.” 627 S.W.3d at 301.

The court relied on § 101.026 of the family code which states that, in suits affecting the

parent-child relationship, when rendering a ruling, “[t]he pronouncement may be made

orally in the presence of the court reporter or in writing, including on the court’s docket

sheet or by a separate written instrument.” TEX. FAM. CODE ANN. § 101.026. The court

held that the trial court’s docket entry granting an extension was sufficient for it to retain

jurisdiction. In re G.X.H., 627 S.W.3d at 301. It further concluded that the statute did not

require the trial court to make the required extraordinary circumstances and best interest


                                              5
findings in writing but could do so orally on the record. Id. at 299. In the absence of a

reporter’s record, the court “presume[d] the trial court made the necessary findings to

support the extension orally on the record at the hearing.” Id.

       Here, there is no docket entry or similar writing granting an extension before the

dismissal date. However, unlike In the Interest of G.X.H., we have a reporter’s record from

the hearing in question which reflects that the trial court orally granted the extension prior

to the dismissal date. We conclude that the trial court was authorized by § 101.026 of the

family code to extend the statutory deadline in this manner. See TEX. FAM. CODE ANN.

§ 101.026; In re F.S., ___ S.W.3d ___, __, No. 09-22-00114-CV, 2022 WL 4371008, at

*6 (Tex. App.—Beaumont Sept. 22, 2022, no pet. h.) (concluding “that the trial court’s oral

ruling granting Father’s motion to extend the [§] 263.401 deadline complied with the or

otherwise requirements of In the Interest of G.X.H.”).

       However, a review of the record reveals that the trial court did not expressly make

the statutorily required findings at the April 15, 2021 hearing or in any other manner before

the dismissal date. The first instance the findings appear in the record is the June 14,

2021 order. As stated above, subsection (b) “requires a court to make these findings as

a prerequisite to granting an extension.” In re G.X.H., 627 S.W.3d at 299. Therefore, we

must determine whether we can imply that these findings were made at the time the

extension was granted. See Sixth RMA Partners, L.P. v. Sibley, 111 S.W.3d 46, 53 (Tex.

2003) (“When neither party requests findings of fact and conclusions of law, it is implied

that the trial court made all fact findings necessary to support its judgment.”); In re T.M.P.,

417 S.W.3d 557, 563 (Tex. App.—El Paso 2013, no pet.) (“Where . . . the trial court does


                                              6
not file findings of fact and conclusions of law, we imply all necessary findings of fact to

support the trial court’s order.”); see also D. J. v. Tex. Dep’t of Family & Protective Servs.,

No. 03-20-00454-CV, 2021 WL 822491, at *8 (Tex. App.—Austin Mar. 3, 2021, no pet.)

(mem. op.) (“[O]nce the trial court denies a [§] 263.401(b) motion, the court’s order or

judgment includes any implied findings necessary to support the denial.”).

       In In the Interest of F.S., the Beaumont Court of Appeals addressed the same

issue: “Does [§] 263.401 require trial courts to state their findings orally or in timely-filed

written orders, or instead may the required statutory findings be implied when the trial

court grants a motion to extend the statutory deadline and no one asks the trial court for

written findings?” 2022 WL 4371008, at *6. Reviewing the language of the statute, the

court noted: “We find nothing in [§] 263.401 where the Legislature required trial courts to

state their extraordinary circumstances and good cause findings on the record by stating

them in the terms the Legislature used in [§] 263.401.” Id. However, the court agreed with

the appellant that a trial court could not make the required findings “for the first time after

the statutory deadline has passed.” Id. Ultimately, the court held that “on this record we

must imply the trial court found extraordinary circumstances and good cause required

extending the automatic-one-year dismissal deadline under [§] 263.401.” Id. at *8.

       We find our sister court’s reasoning persuasive and adopt it here. For jurisdictional

purposes, we may imply that the trial court found “that extraordinary circumstances

necessitate the child remaining in the temporary managing conservatorship of the

department and that continuing the appointment of the department as temporary

managing conservator is in the best interest of the child.” TEX. FAM. CODE ANN.


                                              7
§ 263.401(b). Further, E.S. does not argue that the trial court abused its discretion in

making these implied findings or that they are unsupported by the record, only that the

findings were not made expressly. See In re A.J.M., 375 S.W.3d 599, 604 (Tex. App.—

Fort Worth 2012, pet. denied) (en banc) (reviewing a ruling on § 263.401 extension for an

abuse of discretion). Therefore, we do not address those issues. 3 See Los Compadres

Pescadores, L.L.C. v. Valdez, 608 S.W.3d 829, 838 n.10 (Tex. App.—Corpus Christi–

Edinburg 2019), aff’d, 622 S.W.3d 771 (Tex. 2021) (declining to address issue not raised

in appellant’s initial brief). Any additional complaints concerning non-complaince with

subpart (b) of the statute are non-jurisdictional issues that E.S. has failed to preserve for

appellate review. See In re G.X.H., 627 S.W.3d at 301.

        We hold that the trial court’s oral granting of an extension complied with § 263.401

and that the trial court impliedly found that “extraordinary circumstances necessitate[d]

the child remaining in the temporary managing conservatorship of the department and

that continuing the appointment of the department as temporary managing conservator

[was] in the best interest of the child.” See TEX. FAM. CODE ANN. § 263.401(b). Therefore,

the trial court properly extended the statutory dismissal date, and its later termination

order was not void for want of jurisdiction. See In re D.S., 602 S.W.3d at 512. We overrule



        3   Without expressing a view on the propriety of the trial court’s implied findings, we note that the
record reveals the following relevant circumstances: (1) E.S. recently began court-ordered drug treatment
and hoped to provide a placement for the G.S.; (2) the trial court wished to continue the case so that G.S.
could possibly be placed in another home with his biological siblings; and (3) the parties wished to hold the
final hearing with a companion parental termination case that had a later dismissal date. See TEX. FAM.
CODE. ANN. § 263.401(b-2), (b-3) (requiring the trial court to consider a parent’s good faith efforts to
complete court-ordered drug treatment program when deciding whether extraordinary circumstances exist
under subsection (b)); In re M.H., 319 S.W.3d 137, 154 (Tex. App.—Waco 2010, no pet.) (explaining that
“the impact of separating [siblings] is an appropriate consideration in evaluating what is in [a child’s] best
interest”).
                                                      8
E.S.’s sole issue.

                                   III.   CONCLUSION

       We affirm the trial court’s judgment.


                                                       LETICIA HINOJOSA
                                                       Justice

Delivered and filed on the
1st day of December, 2022.




                                               9